DETAILED ACTION
An amendment was received and entered on 9/1/2022.

Claim 1-3, 8, 9, 22, 26, 28, 34, 36, 48, and 53 were canceled, and claims 57-68 were added.
Claims 40, 41, 45, 46, 49, 51, and 55-68 are pending.
Rejections not reiterated are withdrawn.

Election/Restrictions
New claims 57-68 depend from withdrawn claim 40 and so are withdrawn from consideration as well. 
Claims 55 and 56 are under consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 56 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting the expression of an mRNA in the placenta of a patient comprising administering to the patient a interfering RNA compound embraced by claim 1, does not reasonably provide enablement for treating any and all pregnancy-related placental diseases and disorders as currently embraced by the claims, particularly where there is no nexus between the disease or disorder and the double stranded nucleic acid of the claim.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Claim 56 is directed to a method of treating any disease or disorder of the placenta by administration of a compound comprising a double stranded nucleic acid comprising an oligonucleotide of at least 16 contiguous nucleotides that has an unspecified degree of complementarity to “a target” and another oligonucleotide of at least 15 contiguous nucleotides that has an unspecified degree of homology to the target. The claim recites a set of diseases/disorders for treatment. However, this set includes “pregnancy-related” diseases or disorders, which would appear to embrace any and all placental diseases or disorders.  The claim identifies no specific target and makes no correlation or nexus between any target and any disease.  The specification as filed is directed to the delivery of RNA interference molecules (paragraphs 73 and 74 on pages 11 and 12), but the claim is not limited to such molecules. 
The specification provides one example in which an siRNA directed to sFlt1 was conjugated to docosahexaenoic acid (DHA) and administered to a pregnant mouse.  This resulted in clear inhibition of sFlt1 expression in liver and kidney liver, kidney, and much weaker inhibition in placenta.  See Fig. 21B. There is no working example of the treatment of any placental disease or disorder.
The state of the art at the time of the invention is exemplified by Iriyama et al (Hypertension 65(6):1307-15, 6/2015). Iriyama taught that chronically elevated HIF-1alpha is associated with multiple disease conditions, including preeclampsia, and demonstrated that HIF-1alpha was elevated in in placentas of a mouse model of preeclampsia.  Iriyama administered HIF-1alpha siRNAs to the model and observed decreased expression of HIF-1alpha in placenta and reduced hypertension, proteinuria, kidney damage, impairment of placental vasculature, and maternal circulating soluble fms-like tyrosine kinase-1 levels.  See abstract and Figs. 2 and 3. Iriyama administered siRNAs in nanoparticulate form systemically. (See Supplemental Data at page 3). Thus the state of the art of treating placental disorders using double stranded oligomers, at the time of the invention, was to establish a positive correlation between a particular gene product and a particular disease state, and to inhibit expression of that gene product through the use of double stranded RNAs capable of inducing RNA interference.
One of skill in the art at the time of the invention would have to perform undue experimentation in order to practice the invention commensurate in scope with the claims because the specification as filed fails to provide correlations between unlimited placental diseases and disorders and respective gene products that might be beneficially repressed.  Moreover, the specification fails to teach how to use the full bread of oligonucleotide compounds embraced by the claims (which read on the use of double stranded DNA oligonucleotides with no known or predictable effect on any disease or disorder.  Accordingly, there is a failure to satisfy the enablement requirement.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant notes that the claim has been amended to require that the placental disease or disorder is selected from the group consisting of: a pregnancy-related disease or disorder, a disorder associated with the expression of soluble Fltl (sFltl) protein, PE (preeclampsia), postpartum PE, eclampsia, and HELLP syndrome, and asserts that the amended claim complies with the enablement requirement. This is unpersuasive because the amended claim does not appear to differ in scope from its predecessor inasmuch as it embraces any pregnancy-related placental disease or disorder, and essentially all diseases and disorders of the placenta are pregnancy-related. Moreover, the lack of any specific target for the double stranded nucleic acid and the absence of any correlation or nexus between any target and any disease is not addressed in the response. Therefore the rejection is maintained.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 55 stands rejected under 35 U.S.C. 103 as being unpatentable over Iriyama et al (Hypertension 65(6):1307-15, 6/2015) in view of Manoharan et al (US 20080108801), Wolfrum et al (Nature Biotech. 25(10):1149-1157, 2007),and  Furuhashi et al (Molecular Endocrinology 3: 1252-1256, 1989).
Iriyama taught a method of delivering siRNAs to placenta in vivo by systemic retro-orbital sinus injection administration of nanoparticles comprising the siRNAs.  See abstract, Fig. 2A, and Supplemental Data at page 3.
The siRNAs of Iriyama lacked any hydrophobic conjugate. Iriyama was also silent about the structure of the siRNAs.
Manoharan taught lipophilic iRNA agents for delivery in vivo. The iRNA agents are tethered to a lipophilic moiety by a non-ribose moiety which comprises a divalent linker. See abstract, paragraphs [0004-0005], [0076], [0102], and [0117]. In particular, Manoharan taught working examples of the use of docosanoic acid-conjugated siRNAs in vivo (see Example 4).
Wolfrum taught that a wide variety of modalities existed for the delivery of siRNAs in vivo, and that these included the linker-mediated conjugation of lipidic moieties to siRNAs, which facilitate cellular import via HDL and LDL receptors on cells. See abstract, and first paragraph of results. Wolfrum also disclosed conjugation of siRNA to docosanoic acid (Fig. 1) and showed that this facilitated delivery in vivo by intravenous administration.
Furuhashi taught that placental synthesis of cholesterol is limited, and placental cells obtain their cholesterol mainly from LDL receptors (abstract).  
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the method of Iriyama by substituting lipid-modified siRNAs, such as docosanoic acid conjugated siRNAs, for nanoparticulate siRNAs. It would have been similarly obvious to have used a divalent linker as taught by Manoharan. Doing so would have been no more than the simple substitution of one known element for another to obtain predictable results (MPEP 2141(III)(B)). One would have had a reasonable expectation of success because placental cells are known to express LDL receptors (Furuhashi), and Wolfrum showed that docosanoic acid bound LDL receptors (paragraph bridging pages 1150 and 1151 at bottom of page 1150 - docosanyl siRNAs bound LDL with a KD of about 100 micromolar, slightly tighter than HDL).Thus it would have been prima facie obvious for one of ordinary skill at the time of the invention to have administered an siRNA conjugated by a divalent linker to docosanoic acid to the pregnant mice of Iriyama for delivery of the siRNA to placenta.
Regarding the structure of the siRNA, those of skill appreciated that siRNAs are duplex RNAs generally 18-30 base-pairs in length wherein one of strand is complementary to a target and the other is homologous to the target. See e.g. Manoharan who disclosed RNA interference agents of 21 nucleotides in length with duplex regions of 19 base pairs ([0025], [0064],  [0070], [0121], and [0127-0130]. Therefore it would have been obvious to have used an siRNA with those characteristics in the invention of Iriyama as modified. The structure of the modified siRNA conjugate would account for the limitations of claim 55 where Zc is absent.  

Claims 55 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al (US 20170189541, filed 5/22/2015) in view of Manoharan et al (US 20080108801).
Foster taught interfering RNAs (iRNAs) with duplex regions of 18-30 nucleotides
comprising antisense strands complementary to an angiotensin mRNA, and their use to
reduce the symptoms associated with an angiotensinogen-associated disease, such as
pregnancy-associated hypertension (e.g., pregnancy-induced hypertension,
preeclampsia, and eclampsia). See paragraph 164. The iRNA molecules may be
modified to comprise a lipid conjugate that enhances the activity, cellular distribution or
cellular uptake of the iRNA (see paragraphs 389 and 401). The lipid can be selected to direct the siRNA to a target organ such as liver (paragraph 401). Lipids may be conjugated to iRNAs via linkers (paragraph 421 ). Thus Foster taught a method of treating preeclampsia or eclampsia by administration of a dsRNA with a duplex region of 18-30 nucleotides that was conjugated to a hydrophobic group via a linker.
	Foster did not teach a hydrophobic group selected from the group consisting of docosanoic acid (DCA), eicosapentanoic acid (EPA), and docosahexaenoic acid (DHA).
Manoharan taught lipophilic iRNA agents for delivery in vivo. The iRNA agents are tethered to a lipophilic moiety by a non-ribose moiety. See abstract and paragraph 76. In particular, Manoharan taught working examples of the use of docosanoic acid-conjugated siRNAs in vivo, demonstrating delivery to liver and jejunum (see Example 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have used the DCA group of Manoharan as a lipophilic group in the method of Foster. Doing so would have been no more than the simple substitution of one known element for another to obtain the predictable results of delivery to liver and reduction of angiotensin mRNA therein, thereby treating an angiotensinogen-associated disease, such as pregnancy-associated hypertension (e.g., pregnancy-induced hypertension, preeclampsia, and eclampsia). 
Regarding the structure of the siRNA, those of skill appreciated that siRNAs are duplex RNAs generally 18-30 base-pairs in length wherein one of strand is complementary to a target and the other is homologous to the target. See e.g. Manoharan who disclosed RNA interference agents of 21 nucleotides in length with duplex regions of 19 base pairs ([0025], [0064],  [0070], [0121], and [0127-0130]. Likewise Foster disclosed siRNAs with a duplex region of 15-30 base pairs ([0184]), and exemplified siRNA 19mer duplex regions with 100% identity/complementarity to target ([0663]-[0664] and Table 3).Therefore it would have been obvious to have used an siRNA with those characteristics in the invention of Foster as modified. The structure of the modified siRNA conjugate would account for the limitations of claim 55 where Zc is absent.  
Thus claim 56 was prima facie obvious.  Claim 55 is included in the rejection because the method rendered obvious by Foster and Manoharan would necessarily result in “selective” delivery to the placenta (as well as selective delivery to liver and jejunum) due to the presence of LDL receptors in the placenta. Thus the invention as a whole was prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant addresses the rejection over Iriyama, Manoharan, Wolfrum, and Furuhashi at pages 12-14 of the response.  Applicant argues that hydrophobically conjugated oligonucleotides can provide a variety of unexpected results including “unprecedented distribution, neuronal uptake, efficacy, … [and/or] lack of toxicity in several tissues” such as placenta, kidneys, brain, and epidermis.  Applicant asserts that 
Applicant unexpectedly discovered that the hydrophobically-conjugated oligonucleotides of the subject claim method “can be delivered intravenously to the mother and show targeted delivery to maternal kidney ... and placenta with no observed oligonucleotide transfer or toxicity in embryos.” Furthermore, Applicant unexpectedly discovered that the hydrophobically-conjugated oligonucleotides of the subject claim method have “significant tissue retention with wide distribution and robust efficacy in ... brain” and accumulate “in the skin following subcutaneous injection ... [to induce] gene silencing in the skin.” [footnotes omitted].

Applicant relies for support the specification at [0052], [0072-0073], [0082-0083], and [0246]. The elected invention under consideration is directed to delivery to placenta. Paragraphs [0072-0073], [0082-0083], and [0246] provide no data that is relevant to placental delivery, and so are not relevant to the elected invention. Paragraph [0052] describes results of intravenous administration of docosahexaenoic acid-conjugated siRNA to pregnant mice (Figs 21A and 21B). Fig. 21A is a photomicrograph of what appears to be a cross section of an embryo and associated placenta. It is unclear how one can draw conclusions about toxicity from this micrograph, or that there is any less toxicity than one would have observed using any other hydrophobically modified siRNA.  Fig. 21B is described as showing targeted delivery to maternal kidney, liver, and placenta with no observed oligonucleotide transfer or toxicity in embryos. It provides target mRNA expression levels in each tissue expressed as a percentage of that observed in a negative control treated with phosphate buffered saline.  There is no comparison to any prior art hydrophobically modified siRNA. Hydrophobic modification of siRNAs was anticipated in the prior art (see previous Office action as well as Manoharan and Foster references above). Applicant has not identified any specific evidence that indicates that the results relied upon in the response owe to any difference in the instantly claimed compounds from prior art hydrophobically modified compounds. That is, it is not clear that any unexpected result owes to the specific structure of the claimed conjugates. Moreover, Applicant has engaged in piecemeal analysis of the cited references and has not addressed the fact that one of ordinary skill had reason to expect that docosanoic acid would provide selective delivery to placenta because placental cells are known to express LDL receptors (Furuhashi), and Wolfrum had shown that docosanoic acid binds to LDL receptors (see rejection above). Thus it is not clear that the results relied upon in Fig. 21B were unexpected as required by MPEP 716.02(b)(I). Finally, these results were obtained with docosahexaenoic acid conjugates only, and so the results relied upon are not commensurate in scope with the claims as required by MPEP 716.02(d). Accordingly Applicant’s arguments are unpersuasive and the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9862952. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘952 patent claims a method of treating one or more symptoms of preeclampsia (PE), eclampsia or HELLP syndrome in a subject in need thereof, comprising administering to the subject the therapeutic compound that binds to an intronic region of an mRNA encoding an sFLT1 protein, wherein the therapeutic composition selectively reduces expression of the sFLT1 protein, comprising a first dsRNA comprising a first sense strand and a first antisense strand and a second dsRNA comprising a second sense strand and a second antisense strand, wherein the first antisense strand comprises a first region of complementarity which is substantially complementary to SEQ ID NO:1 and the second antisense strand comprises a second region of complementarity which is substantially complementary to SEQ ID NO:2.  See claims 11 and 13. It is clear that the scope of the compound includes hydrophobic modifications of the dsRNA, such as by conjugation of a molecule selected from the group consisting of: docosanoic acid (DCA), docosahexaenoic acid (DHA), lysophosphatidylcholine esterified DHA (g2-DHA) and eicosapentaenoic acid (EPA), and that the hydrophobic molecule may be linked to the dsRNA by a linker such as PEG. See claims 1, 2, 14, and 20. Moreover, the antisense strand may be at least 18 nucleotides in length (e.g. claim 4), and the second strand may be as log (see claims 1 and 2). Thus instant claim 56 was prima facie obvious over the ‘952 claims.  Moreover, the composition may be administered systemically (claim 12), such that the ‘952 method would inherently result in delivery of the compound to the placenta of a patient being treated for e.g. eclampsia, PE, or HELLP. Thus instant claim 55 was prima facie obvious as well.

Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-49 of U.S. Patent No. 10519451. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘451 patent claims a method of treating one or more symptoms of PE, eclampsia or HELLP syndrome in a subject in need thereof, comprising administering to the subject the therapeutic compound comprising an RNA molecule that is between 15 and 35 bases in length having a 5' end, a 3' end and complementarity to a target, that binds to an intronic region of an mRNA encoding an sFLT1 protein, wherein the RNA molecule comprises a hydrophobic modification.  See claim 13. It is clear that the scope of hydrophobic modifications includes docosanoic acid (DCA), docosahexaenoic acid (DHA), and eicosapentaenoic acid (EPA) (claim 49), and that the hydrophobic moieties may be joined to the dsRNA via a linker such as PEG (claim 35). Thus claims 55 and 56 were prima facie obvious.

Claims 55 and 56 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10633653. Although the claims at issue are not identical, they are not patentably distinct from each other.
The ‘653 patent claimed compounds of the formula Xc-L(Zc)-O wherein: O is a double-stranded nucleic acid comprising a first oligonucleotide and a second oligonucleotide, wherein: (1) the first oligonucleotide comprises at least 16 contiguous nucleotides, a 5' end, a 3' end and has complementarity to a target; (2) the second oligonucleotide comprises at least 15 contiguous nucleotides, a 5' end, a 3' end, and has homology with a target; and (3) a portion of the first oligonucleotide is complementary to a portion of the second oligonucleotide; L is a divalent or trivalent linker; Xc is a hydrophobic moiety, and Zc is one of

    PNG
    media_image1.png
    200
    170
    media_image1.png
    Greyscale
.
See claim 1.  Xc may be DHA, DPA, or DCA.  See claim 18.
The ‘653 patent did not claim a method of administering such a compound to a patient, or treating a pregnancy related disorder.  However, the instant method claims are considered obvious over these compound claims in view of the findings of the court in Sun Pharmaceutical Industries, Ltd. v. Eli Lilly & Co., No. 10-1105 (Fed. Cir. July 28, 2010) in which the court indicated that obviousness-type double patenting encompasses any use for a compound that is disclosed in the specification of an earlier patent claiming the compound and is later claimed as a method of using that compound.  Please note that the ‘653 patent disclosed the use of such compounds to treat preeclampsia, post-partum preeclampsia, eclampsia or HELLP syndrome (paragraph bridging columns 25 and 26).  Please also note that, although methods were restricted from compositions in both the ‘653 patent and the instant application, the instant application is not a divisional of the ‘653 patent and so is not entitled to protection under 35 USC 121. 

Claims 55 and 56 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 11345917. This rejection is necessitated by the allowance of USSN 16/675369, and replaces the provisional rejection over that application set forth in the action of 3/2/2022.
The ‘917 patent claimed a method of treating preeclampsia, eclampsia or HELLP syndrome in a subject in need thereof, comprising intravenously administering to the subject the therapeutic compound comprising a dsRNA having a sense strand and an antisense strand wherein the antisense strand comprises a region of complementarity which is substantially complementary to one or both of an intronic region of sFLT-i 13 short and an intronic region of sFLT-i 13 long. See claims 12 and 13.  The application also claims dsRNAs directed against SFLT1 mRNA that  comprise SEQ ID NO: 1, which is a 20mer (see claim 3). Moreover, the claimed molecules may comprise a linked hydrophobic molecule comprises a molecule such as a cholesteryl derivative, docosanoic acid (DCA), docosahexaenoic acid (DHA), or eicosapentaenoic acid (EPA). See claim 18. Thus claims 55 and 56 were prima facie obvious.

Response to Arguments
Applicant's arguments filed 9/1/2022 have been fully considered but they are not persuasive.
Applicant requests that the rejections be held in abeyance. The rejections are maintained in the absence of persuasive arguments or any terminal disclaimer.

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing. See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635